Exhibit 10.1
 
Termination Agreement


This Termination Agreement (“Termination Agreement”)is dated June 13, 2011 and
is between Alternate Energy Holdings, Inc., a Nevada corporation (the
“Company”), and Centurion Private Equity, LLC, a Georgia limited liability
company (“Investor”).


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the parties agree as
follows:


1.   Termination of Agreements.  The Company and Investor are parties to that
certain Investment Agreement dated as of November 22, 2010 (“Investment
Agreement”) and that certain Registration Rights Agreement dated as of November
22, 2010 ( “RRA” and, collectively with the Investment Agreement the
“Agreements”).  The parties agree that the Agreements are hereby terminated and
shall be of no further force or effect.  Neither the Company nor Investor has
any further obligation to the other party under the Agreements.
 
2.   Return of Shares.  The Investor agrees to return to the Company i One
Million (1,000,000) shares of common stock of the Company that were issued to
Investor pursuant to the Investment Agreement (“Returned Shares”), which
represents half of the Commitment Shares (as defined in the Investment
Agreement) that were issued to Investor upon execution of the Agreements, and
take any other action necessary to cause the Returned Shares to be cancelled and
returned to the Company and has instructed the Company’s transfer agent to
cancel the Returned Shares.  It is agreed and understood that the Investor shall
retain the remaining One Million (1,000,000) Commitment Shares and Forty Two
Thousand Five Hundred Thirty (42,530) Fee Shares and shall have no obligation to
return such shares to the Company notwithstanding the termination of the
Investment Agreement.
 
3.   Release. Each of the parties, on behalf of itself and its affiliates,
successors and assigns, hereby releases and forever discharges the other party
and its respective affiliates, successors and assigns, from and against all
claims, liabilities, causes of action, obligations, damages, losses, and
expenses (including attorneys’ fees and costs) of any nature whatsoever, in law
or in equity, absolute or contingent, matured or unmatured, known or unknown
relating to or arising from the Agreements, except for the rights and
obligations provided in this Termination Agreement.  The foregoing is intended
to be effective as a general release of all claims, even if a party hereafter
discovers facts different from or in addition to those now known, or believed to
be true, and the parties further acknowledge and agree that this release shall
remain in full force and effect, notwithstanding the existence of any different
or additional facts. Each of the parties is aware that some under the law of
some states certain rights and benefits are provided relating to general
releases.  For example, the contents of Section 1542 of the California Civil
Code provides:
 
SECTION 1542.  (GENERAL RELEASE - CLAIMS EXTINGUISHED.)  A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
 
Each of the parties expressly waives and relinquishes all rights and benefits
under such laws or legal principles of similar effect in any jurisdiction with
respect to the releases granted herein.
 
4.   Miscellaneous.  The parties agree to take or refrain from taking such
further actions as are necessary or appropriate to give effect the provisions
hereof.  This Termination Agreement shall be governed and construed in
accordance with the laws of the State of Georgia, without giving effect to its
choice of law principles. This terms and provisions of this Termination
Agreement supersede and any all agreements entered into between the parties
hereto.  Any dispute between the parties related to this Termination Agreement
or the Agreements shall be subject to the exclusive jurisdiction of the State or
Superior Court of Cobb County, Georgia.  This Termination Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original.
 
IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed effective as of the date first written above.
 

Alternate Energy Holdings, Inc.     Centurion Private Equity, LLC              
            By: 
/s/ Donald L. Gillispie
  By:
/s/ Eric S. Swartz
  Name:
Donald L. Gillispie
  Name:
Eric S. Swartz
  Its:
CEO and President
  Its:
Manager
 

 